Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Non-final rejection is filed in response to the Request for Continued Examination (RCE) filed 09/15/2021. 
	Claims 1, 4, 11, and 14 are amended.
	Claims 2 and 12 are canceled.
	The 35 U.S.C. 112(a) rejections to claims 1 and 11 are respectfully withdrawn in light of the amendments. 
	Claims 1, 3-11, and 13-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/26/2021 that prior art does not teach, “selecting, by the server, a first interpreter based on the first source language, second source language, and the first target language, wherein the server displays a second graphical user interface on a third electronic device associated with the first interpreter requesting the first interpreter to input an incoming language and an outgoing language, and wherein the server selects the first interpreter in response to the incoming language matching the first source language and the second source language and the outgoing language matching the first target language; transmitting, by the server, the audio signals data to the third 
	 Response to Argument 1, the examiner respectfully disagrees. Upon further examination of Frankel, it was noted in para. [0054, 0082-0083] that each interpreter may understand three or more languages. Even more complex arrangements are possible. An interpreter might be tri-lingual, in which case he will be assigned listening and speaking bridges according to an algorithm that minimizes the number of sequential interpretations required while still ensuring that every delegate hears the interpreted audio. Thus the limitation of “selecting, by the server, a first interpreter based on the first source language, second source language, and the first target language, wherein the server displays a second graphical user interface on a third electronic device associated with the first interpreter requesting the first interpreter to input an incoming language and an outgoing language, and wherein the server selects the first interpreter in response to the incoming language matching the first source language and the second source language and the outgoing language matching the first target language”, is equivalent to how a conference server selects a tri-lingual translator that has input their languages as Dutch, German, and English in a case where a first Dutch speaker then switches to a second German speaker, while user requests via their device an English translation bridge. The limitation of “transmitting, by the server, the audio signals data to the third electronic device, wherein the first interpreter translates the audio signals data from the first source language to the first target language on the third electronic device 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation, “receiving, by a server, audio signals data associated with a live video presentation from a first electronic device associated with one or more panelists who deliver content corresponding to the audio signals data is in a first source language or a second source language…”, however it is unclear whether received “audio signal data” that can be in a first source language or a second source language. If received “audio signals data” is received in a first source language or a second source language, the claim limitation should read, “receiving, by a server, audio signals data associated with a live video presentation from a first electronic device 
Claim 11 is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0132701 A1 “Wang”, in light of U.S. Patent Application Publication No. 2014/0156254 A1 “Frankel”.
Claim 1:  Wang teaches a method comprising: 
receiving, by a server (i.e. Wang, para. [0012, 20], Fig. 1, establishing, via at least one host server, a video conference session between a plurality of meeting clients), audio signals data associated with a live video presentation (i.e. Wang, para. [0012], a video conference session between a plurality of meeting clients... A presenter is established for the video conference session … and audio and video content generated from the presenter is provided to other meeting clients) from a first electronic device associated with one or more panelists (i.e. Wang, para. [0012], the presenter comprises at least one of the meeting clients) who deliver content corresponding to the audio signals data is in a first source language (i.e. Wang, para. [0012], the presenter provides audio content to the base room in a first language) or a second source language (i.e. Wang, para. [0046], If the language of the presenter changes (e.g., from Japanese to French);	receiving, by the server (i.e. Wang, para. [0017], Fig. 1, meeting servers 4), a request (i.e. Wang, para. [0012], at least one meeting client selecting a translation of the audio content from the presenter from the first language into a second language) from a second electronic device associated with a user (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device), wherein the request comprises a first target language (i.e. Wang, para. [0012], at least one meeting client selecting a translation of the audio content from the presenter from the first language into a second language) selected by the user through a first graphical user interface (i.e. Wang, Fig. 7, para. [0034], meeting client 6 includes a GUI 200), and wherein the live video presentation (i.e. Wang, para. [0012], a video conference session between a plurality of meeting clients) is presented on the first graphical user interface (i.e. Wang, para. [0034], Fig. 7, As can be seen in display 204, the video content is split to include a video image of a person (e.g., the presenter)) of the second electronic device (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device);
selecting, by the server (i.e. Wang, para. [0017], Fig. 4, The communications of the meeting clients 6 are hosted by one or more meeting servers 4), a first interpreter based on the first source language, [or] second source language, and the first target language (i.e. Wang, para. [0019, 0046], “The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language… If the language of the presenter changes (e.g., from Japanese to French), the meeting client can be switched from one private room to another private room without any action required by the meeting client (e.g., the collaboration server switches broadcast of audio and video content to the meeting client from one private room to another) so as to ensure the meeting client continues to receive audio content for the session in a single language (e.g., English)”, wherein a first and second source language are equivalent to a Japanese and French speaker, and a first target language is equivalent to English), wherein the server displays a second graphical user interface (i.e. Wang, para. [0040], providing the sub-presenter 10 with a suitable interface, such as GUI 300 as depicted in FIG. 8) on a third electronic device associated with the first interpreter (i.e. Wang, para. [0040], one or more I/O devices 26 of the sub-presenter 10) requesting the first interpreter to input an incoming language and an outgoing (i.e. Wang, para. [0035], that meeting client 6 is directed (e.g., via the collaboration server 30) to a specified private room that broadcasts audio content provided by a sub-presenter 10 in the language selected by the meeting client 6) in response to the incoming language (i.e. Wang, para. [0036], each sub-presenter translates from one or more languages of a meeting presenter 8) matching the first source language (i.e. Wang, para. [0036], one or more languages of a meeting presenter 8)  (i.e. Wang, para. [0036], each sub-presenter translates from one or more languages of a meeting presenter 8 into one or more other specific languages) matching the first target language (i.e. Wang, para. [0035], the language selected by the meeting client 6)
transmitting, by the server, the audio signals data to the third electronic device, wherein the first interpreter translates the audio signals data from the first source language to the first target language on the third electronic device in real time (i.e. Wang, para. [0019], The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language) 
receiving, by the server (i.e. Wang, para. [0019], Fig. 4, private room as hosted by the meeting server(s) 4), the audio signals data in the first target language (i.e. Wang, para. [0019], Fig. 4, The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language associated with the private room) from the third electronic device (i.e. Wang, para. [0040], one or more I/O devices 26 of the sub-presenter 10); and	 transmitting (i.e. Wang, para. [0019], translated audio content of the sub-presenter 10 is then provided along with the video content of the meeting presenter 8 to the meeting client 6), by the server (i.e. Wang, para. [0019], meeting server 4), the audio signals data in the first target language to the second electronic device associated with the user (i.e. Wang, para. [0019], The sub-presenter 10 receives audio and video content from the meeting presenter 8 in the presenter's (first) language (e.g., via the base room), generates translated audio content into the other (second) language associated with the private room, and the translated audio content of the sub-presenter 10 is then provided along with the video content of the meeting presenter 8 to the meeting client 6);
While Wang teaches wherein the server selecting a first interpreted based on a first source language and a second interpreter based on a second source language, and displaying a second graphical user interface on a third electronic device associated with the first interpreter, Wang may not explicitly teach
selecting, by the server, a first interpreter based on the first source language, second source language, and the first target language…and wherein the server selects the first interpreter in response to the incoming language matching the first source language and the second source language and the outgoing language matching the first target language; 

However, Frankel teaches	 selecting, by the server, a first interpreter based on the first source language, second source language, and the first target language (i.e. Frankel para. [0083], “An interpreter might be tri-lingual, in which case he will be assigned listening and speaking bridges according to an algorithm that minimizes the number of sequential interpretations required while still ensuring that every delegate hears the interpreted audio”, wherein a tri-lingual interpreter is selected by the conference server based on if a first or second source speaker is speaking a first or second language that the tri-lingual interpreter can translate)…and wherein the server selects the first interpreter (i.e. Frankel, para. [0092], Fig. 9, setting up 504 on a conference server a plurality of audio bridges… selecting 506 a plurality of interpreters 505 each capable of understanding at least two of the languages of the audio bridges on the conference server, connecting each of the plurality of interpreters 508 to at least two of the audio bridges based on the languages understood by the interpreter) in response to the incoming language matching the first source language and the second source language (i.e. para. [0082], “someone speaking Dutch has the floor… When a German-speaking delegate takes the floor, the connections are automatically reconfigured”, wherein conference server will select a tri-lingual interpreter who can understand Dutch and German and can translate both into a third language  selected and understood by the user/delegate) and the outgoing language matching the first target language (i.e. Frankel, para. [0055], Via a keyboard, a telephone keypad or any other input system, a user/delegate can select any bridge and change the bridge at any time);	 transmitting, by the server, the audio signals data to the third electronic device (i.e. Frankel, Fig. 7, SI2 – English and Japanese Interpreter. It is noted in Frankel, para. [0036], that “one delegate 10 and/or interpreter 20 is equipped with both a telephone for audio exchange as well as a computer with a display and control capability”, Thusly the interpreter SI2 may be associated with another computer 104 or other device 108 from Fig. 5), wherein the first interpreter translates the audio signals data from the first source language to the first target language on the third electronic device in real time (i.e. Frankel, para. [0033], it is noted that, “the term "interpreter" is used as an individual capable of listening into a conversation spoken in a first language and capable of producing a semi-simultaneous new spoken string of words in a second language. While one word is used, others like "live translator," "simultaneous translator," … or other expressions can be used”. Thus any interpreter of Frankel is considered to be an interpreter that is translating in real-time or simultaneously as a source speaker talks) and translates the audio signals data from the second source language to the first target language on the third electronic device in real time (i.e. Frankel para. [0083], “An interpreter might be tri-lingual, in which case he will be assigned listening and speaking bridges according to an algorithm that minimizes the number of sequential interpretations required while still ensuring that every delegate hears the interpreted audio”, wherein a tri-lingual interpreter interprets a first or second source language they understand from their device);	Frankel further teaches,
wherein the server displays a second graphical user interface on a third electronic device associated with the first interpreter requesting the first interpreter to input an incoming language and an outgoing language (i.e. Frankel, para. [0054], each of the interpreters is assigned to (or select) a specific language that they will "listen from" and another that they will "interpret into”),
 	receiving, by the server (i.e. Frankel, para. [0064], Fig. 7, Conference Server 150), the audio signals data in the first target language from the third electronic device (i.e. Frankel, para. [0074-0075], Fig. 7, The dark arrows show how the control logic module 151 of the conference server 150 relays the different voices… Both SI1 and SI2, who understand English, hear the bridge 48b and interpret into bridges 148b and 148d, respectively); and	 transmitting, by the server (i.e. Frankel, para. [0064], Fig. 7, Conference Server 150), the audio signals data in the first target language (i.e. Frankel, Fig. 7, it is noted that a French Delegate D1 may receive an English to French translation from French audio bridge 148a) to the second electronic device associated with the user (i.e. Frankel, para. [0073], Fig. 7, each of the delegates listens to their respective bridges 148a, 148b, 148c, and 148d).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add selecting, by the server, a first 

Claim 3:
Wang and Frankel teach the method of claim 1, 
Wang further teaches wherein 
the server (i.e. Wang, para. [0017], Fig. 1, meeting servers 4), the first electronic device (i.e. Wang, para. [0020], Each of the … meeting presenter … comprises one or more participants operating a computing device), the second electronic device (i.e. Wang, para. [0012], each meeting client comprises a computing device that communicates via a network with the at least one host server and computing device), and the third electronic device are connected to each other over one or more networks (i.e. Wang, para. [0018], The network of the system 2 can include one or more host servers (e.g., a collaboration server, and audio and video servers as described herein) that include suitable software applications to support the collaboration platform in a client/server relationship with the meeting clients 6, meeting presenters 8 and sub-presenters 10) .
 
Claim 4:

Wang teaches further comprising 
receiving, by the server, audio signals data of one or more questions from the second electronic device in the first target language (i.e. Frankel para. [0055], it is noted that, “As a different speaker initiates in a different language, and the "listen from" bridge of the idle interpreter is filled with sound”. Thus, the audio question from French Delegate D1 is sent from conference server 150’s French Bridge 148d, to the interpreter SI1-French and English, wherein an English user/delegate selects the French-English interpreter to listen to).  

Claim 5:
Wang and Frankel teach the method of claim 4.
Frankel further teaches comprising 
transmitting, by the server (i.e. Frankel, para. [0066], Fig. 7, the server 150 also may augment one or a plurality of audio bridges (shown at FIG. 7) with selective attenuation),	 the audio signals data of the one or more questions (i.e. Frankel para. [0055], it is noted that, “As a different speaker initiates in a different language, and the "listen from" bridge of the idle interpreter is filled with sound”. Thus, the audio question from French Delegate D1 is sent from conference server 150’s French Bridge 148d, to the idle interpreter SI1-French and English) to the third electronic device (i.e. It has been established Frankel, para. [0036], that “delegates 10 and interpreters 20 are each equipped with a telecommunications device”, thus SI1-French and English has a telecommunications device such as computer 104 from Fig. 5), wherein the interpreter (i.e. Frankel, Fig. 7, SI1 French and English Interpreter) translates the audio signals data of the one or more questions from the first target language to the first source language (i.e. Frankel, para. [0055], [the] interpreter is now able to interpret the speech heard).  
 
Claim 6:
Wang and Frankel teach the method of claim 5.
Frankel teaches further comprising receiving data (i.e. Frankel, para. [0078], Fig. 7, the voices of the interpreters SI1 … are fed back quietly into the English bridge), by the server (i.e. Frankel, para. [0064], Fig. 7, conference server 150),	 translated audio signals data (i.e. Frankel, para. [0078], Fig. 7, the voices of the interpreters SI1 … are fed back quietly into the English bridge) of the one or more questions from the third electronic device (i.e. It has been established Frankel, para. [0036], that, “delegates 10 and interpreters 20 are each equipped with a telecommunications device”, thus SI1-French and English has a telecommunications device such as computer 104 from Fig. 5) in the first source language (i.e. it is noted in Frankel, para. [0078], that, “In cases where the delegate D4 has the floor, the series of bridges would be reconfigured accordingly”. Thus in a case where French delegate D1 has asked a question, the audio bridges are reconfigured to route the audio to SI1- French and English translator listening to French Bridge 148d, who speaks a translation of the question into English Bridge 148c).  

Claim 7:
Wang and Frankel teach the method of claim 6.
 Frankel teaches further comprising 
transmitting, by the server (i.e. Frankel, para. [0064], Fig. 7, conference server 150), the translated audio signals data of the one or more questions (i.e. it is noted in Frankel, para. [0078], that, “In cases where the delegate D4 has the floor, the series of bridges would be reconfigured accordingly”. 
Thus in a case where French delegate D1 has asked a question, the audio bridges are reconfigured to route the audio to SI1- French and English translator listening to French Bridge 148d, who speaks a translation of the question into English Bridge 148c) to the first electronic device (i.e. It is further noted in Frankel, Fig. 7, that when English Delegate D2 is listening to English Bridge 148c, the communications device of Delegate D2 will receive the translations of the question from French delegate D1 currently having the floor).

Claim 8:
Wang and Frankel teach the method of claim 1.
Wang further teaches wherein the first graphical user interface displayed on the second electronic device (i.e. Wang, para. [0034], As depicted in FIG. 7, the meeting client 6 includes a GUI 200) comprises a dropdown menu providing an option for selection of a language from a plurality of languages (i.e. Wang, para. [0035], Fig. 7, In the menu bar 202, a meeting designation allows the meeting client 6 to select a drop down menu 209, which further allows the meeting client 6 to select another language with which to hear audio content for the video conference session).  
 
Claim 9:
Wang and Frankel teach the method of claim 1.
Frankel further teaches 
wherein the user selects the target language by typing a name of the first target language (i.e. Frankel, para. [0064], The delegate could select the listening preference using an IVR system when first connecting, or he could dial some code on his telephone keypad (e.g., *41 for Spanish, *42 for Mandarin), in a text-based user interface (i.e. Frankel, para. [0055], Via a keyboard, a telephone keypad or any other input system, a user/delegate can select any bridge and change the bridge at any time) displayed on the second electronic device (.e. it is noted in Frankel, para. [0036], that, “delegate 10 and/or interpreter 20 is equipped with both a telephone for audio exchange as well as a computer with a display and control capability”, thusly each interpreter may be associated with a computer 104 or other device 108 from Fig. 5).  
 
Claim 11:
Claim 11 is the system claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claim 13:


Claim 14:
Claim 14 is the system claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the system claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the system claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 17:
Claim 17 is the system claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 18:
Claim 18 is the system claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Claim 19:
 Claim 19 is the system claim reciting similar limitations to claim 9 and is rejected for similar reasons. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0132701 A1 “Wang”, in light of U.S. Patent Application Publication No. 2014/0156254 A1 “Frankel”, as applied to claim 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2018/0322116 A1 “Huang”, as previously rejected in Final rejection filed 07/02/2021.
Claim 10:
Wang and Frankel teach the method of claim 1.
Wang and Frankel do not explicitly teach wherein the audio signals data is in a format selected from a group consisting of WAV, MP3, WMA, AU, AA, AMR, RA, AWB, and WV.  
However, Huang teaches wherein the audio signals data is in a format selected from a group consisting of WAV, MP3, WMA, AU, AA, AMR, RA, AWB, and WV (i.e. Huang, para. [0068], the first translated audio signal S12, and the second translated audio signal S21 may be provided in a uncompressed audio coding format such as .wav, or a compressed audio coding format such as .flac, .ape, .mp3, .wma, .ogg, etc; para. [0068]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the audio signals data is in a 

Claim 20:
	Claim 20 is the system claim reciting similar limitations to claim 10 and is rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171